      Case 2:19-cv-02041-TLN-CKD Document 9 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                              No. 2:19-cv-02041-TLN-CKD PS
12                       Plaintiff,
13            v.                                        ORDER
14    SACRAMENTO HOTEL, LLC,
15                       Defendant.
16

17           On October 11, 2019, plaintiff filed the present action against defendant Sacramento Hotel

18   LLC. (ECF No. 1.) On January 28, 2020, the Clerk of Court entered a default against defendant

19   Sacramento Hotel at the request of the plaintiff. (ECF No. 6.) On November 10, 2020, the

20   undersigned ordered plaintiff, within fourteen days, either to file a motion for default judgment

21   against defendant, or to file a notice of dismissal of this action. (ECF No. 8.) The court further

22   cautioned plaintiff that failure to timely comply with the November 10, 2020 order would result

23   in a recommendation that the action be dismissed for want of prosecution pursuant to Federal

24   Rule of Civil Procedure 41(b). Id. To date, plaintiff has neither filed a motion for default

25   judgment nor a notice of voluntary dismissal.

26   /////

27   /////

28   /////
                                                       1
     Case 2:19-cv-02041-TLN-CKD Document 9 Filed 12/08/20 Page 2 of 2


 1           Accordingly, Peter Strojnik, Sr. is hereby ordered to show cause within fourteen days why

 2   this action should not be dismissed for failure to prosecute under Rule 41(b).

 3           IT IS SO ORDERED.

 4   Dated: December 8, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8   17.stroj2041.osc

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
